UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

CARLWYNN J. TURNER CIVIL ACTION

VERSUS

N. BURL CAIN, ET AL. NO.: 12-0|]598-BAJ-EWD
RULING AND ORDER

 

I. INTRODUCTION

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 132) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses the Motion for Summary Judgment (Doc. 118) filed
by the remaining Defendants in this case, N. Burl Cain and leslie Dupont. The
Magistrate Judge recommended that the Motion for Summary Judgment be granted
because Plaintiff’s claims are prescribed

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and
Recommendation to EIe written objections to the proposed findings of fact,

conclusions of iaw, and recommendations therein (Doc, 139 at p. 1).

II.

OBJECTIONS

Plaintiff objects to the Report and Recommendation on six grounds The Court
addresses each below.

A. Plaintifi’s Obligation to Prove That Prescription Was Tolled

Plaintiff argues that the Magistrate Judge incorrectly concluded that he bears
the burden of proving that the prescriptive period was tolled. (Doc. 135»1 at p. 4). A
defendant generally carries the burden of establishing the elements of a prescription
defense. However, the Magistrate Judge properly concluded that when “on the face
of the petition, it appears that prescription has run,” the burden of showing that the
limitations period has been interrupted shifts to the plaintiff Sauoy v. St. Landry
Parish Cou,ncil, No. 08-232, 2009 WL 4571851, at *3 (W.D. La- Dec. 1, 2009). Plaintiff
brought retaliation claims for his removal from the Angola Rodeo on April 16, 2011
and his transfer from Angola on April 28, 2011- (Doc. 1 at pp. 5-6) P]ajntiff filed his
federal complaint on September 24, 2012. (Doc. l) Accordingly, the face of the
complaint indicates that more than a year passed between the events in the complaint
and the commencement of suit. The Court is therefore satisfied that the burden of
proving the tolling of the prescriptive period is on Plaintiff, and that he failed to
satisfy the burden.

B. Plaintiff’s Failure to Exhaust Administrative Remedies

Plaintiff objects to the Magistrate Judge’s conclusion that Plaintiff s retaliation
claim arising out of his removal from the rodeo by Dupont was subject to dismissal

for a failure to exhaust administrative remedies. (Doc. 135-1 at p. 5). The record

indicates that Plaintiffs July 5, 2011 administrative remedy procedure request
contained no allegations regarding Plaintiff’ s removal from the Angola Rodeo. (Doc.
1-1-2 at pp. 1-3). As such, the Court is satisfied that Plaintiff failed to exhaust his
remedies regarding this retaliation claim. Moreover, even if Plaintiff had exhausted
his administrative remedies, the Magistrate Judge correctly concluded that the claim
would still be prescribed (Doc. 132 at p. 10).

C. Plaintiffs Failure to Serve Defendants with Petition for J udicial
Review

Plaintiff makes four objections to the Magistrate Judge’s finding that
Defendants were not properly served with Plaintiffs Petition for J udicial Review in
state court and therefore, the petition did not interrupt the prescriptive period. (Doc.
135-1 at pp. 5-9) However, the Magistrate Judge also concluded that the Petition for
Judicial Review did not constitute a civil action for damages which could interrupt
the prescriptive period. (Doc. 132 at p. 12). Moreover, the Court is satisfied with the
Magistrate Judge’s detailed analysis of the alleged facts and law regarding this
conclusion. (Id. at pp. 13-17). As such, even if Plaintiff had properly served the
Petition for Judicial Review, he would still have failed to interrupt the prescriptive

period.

III. CONCLUSION

Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and
recommendation.

The Court notes that the allegations asserted by Plaintiff`, if true, reflect a
degree of malice and corruption by the former warden of the Louisiana State
Penitentiary that is reprehensible and offensive by all prevailing societal norms,
Standards, and laws. Nonetheless, courts are duty bound to dismiss even otherwise
valid claims when, as here, such matters are untimely filed. Although entirely
discretionary with prison officials, due consideration should be given to restoring to
Plaintiff the privileges he enjoyed prior to this offensive episode.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recornmendation (Doc. 132) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendants’ Motion for Summary
Judgment (Doe. 118) is GRANTED.

Baton Rouge, Louisiana, this §day of March, 2019.
ha
BRIAN A. JA@N, cHIEF JUDGE

UNITEI) STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

